                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 BARRY JAY COLLINS,

        Plaintiff,

        v.

 BROCKBRIDGE CORRECTIONAL
 FACILITY,
                                                         Civil Action No. TDC-17-1281
 UNNAMED MEMBERS OF CIT TEAM,
 UNNAMED MEMBER OF GREEN TEAM,
 LIEUTENANT KIMBERLY D. BEY,
 WARDEN CASEY CAMPBELL,
 SERGEANT MELISSAVROLIJK,

        Defendants.




                                MEMORANDUM OPINION

       Barry Jay Collins, an inmate at Brockbridge Correctional Facility ("BCF") in Jessup,

Maryland, has filed a civil rights complaint under 42 U.S.C.   S   1983 alleging a violation of his

constitutional rights in connection with strip searches conducted in February 2017. In response,

Defendants Warden Casey Campbell and Sergeant Melissa Vrolijk, the only Defendants to have

been properly served, have filed a Motion to Dismiss or, in the Alternative, Motion for Summary

Judgment. Having reviewed the submitted materials, the Court finds that no hearing is necessary.

See D. Md. Local R. 105.6. For the reasons set forth below, the Motion will be GRANTED, and

the claims against unserved Defendants will be DISMISSED.

                                       BACKGROUND

       On February 1,2017, the Contraband Interdiction Team ("CIT") and "Green Team" at BCF

executed a mass shakedown of the facility, including strip searches of inmates. Compl. 4, ECF
NO.1. Collins, who was housed in the Kent Dorm in Bunk 40, was strip-searched in the bunk area

and subjected to a visual body cavity search, both in the presence of the members of the CIT and

"all other inmates." Id. According to Collins, he was ordered to stand naked approximately 12

inches away from his bunkmate, who was ordered to lie face-up on his bunk.

        On February 9, 2017, Collins filed a grievance pursuant to the prison's administrative

remedy procedure ("ARP") complaining about the strip search and about the handling of his

personal property,    including   legal mail.   Sgt. Vrolijk, the BCF Administrative      Remedy

Coordinator, returned Collins's ARP on February 12,2017, with instructions to resubmit it with

only one complaint.   On February 13, 2017, Collins resubmitted the ARP, No. BCF-0083-17, in

which he limited his complaint to the strip search.        On February 15, 2017, Sgt. Vrolijk

acknowledged receipt of this ARP.

        According to Collins, on February 17, 2017, Sgt. Vrolijk called him to her office and

explained that BCF correctional staff "had no control over what the CIT and Green Team did." Id.

Sgt. Vrolijk told Collins that he was wasting his time and encouraged him to withdraw the ARP.

Collins refused to do so and stated that he wanted to pursue the matter because his rights had been

violated.

        On February 28,2017, before Collins received a response to his ARP, the CIT and Green

Team conducted another search of the facility during which Collins was again subjected to a strip

search and visual body cavity search in the same manner as on the prior occasion.     On March 2,

2017, Collins filed another ARP in which he complained that the searches violated Division of

Correction Directives ("DCDs") and "PREA rules." ARP No. BCF-0105-17 at 1, Mot. Dismiss

Ex. 2 at 20, ECF No. 19-4. On March 4,2017, Sgt. Vrolijk sent Collins a receipt acknowledging

the filing of the second ARP.



                                                 2
       On March 24, 2017, Collins was summoned to Sgt. Vrolijk's office, where she told him

that there was nothing she could do about the way searches had been conducted and advised he

should not cite the DCDs when he did not know what they said. Collins replied that he knew the

search violated his constitutionai rights. Sgt. Vrolijk responded that there were "grey areas" in the

rules and that "they didn't really have to follow them." Compl. 5. Sgt. Vrolijk later reviewed the

DCDs with Collins, including the requirement that searches of housing units "shall be conducted

in a manner which will avoid unnecessary force, embarrassment, or indignity to the inmate." Id.

[Sgt. Vrolijk again stated that there were "grey areas," claimed that the DCDs did not necessarily

have to be followed, and asked Collins to withdraw the ARP. Id. Collins declined to do so.

       On March 26,2017, Collins asked Sgt. Vrolijk about the Warden's response to both of his

ARPs. According to Collins, Sgt. Vrolijk told him that she had not given the ARPs to the Warden

because it would be a waste of the Warden's time do so "because they can get away with doing

what [they're] doing." Id. Collins then wrote a letter directly to the Warden and put it into the

Warden's mailbox.     Collins never received a response from Warden Campbell.          Furthermore,

Warden Campbell did not provide a response to the ARPs within the 45-day response period

provided for under the DCDs.

       Warden Campbell and Sgt. Vrolijk do not deny that the strip searches were conducted, but

they deny that Collins's ARPs were ignored.          Rather, Collins' ARPs were investigated and

dismissed as non-meritorious.

       Collins' first ARP, No. BCF-0083-17, was assigned by Sgt. Vrolijk to Captain Kimberly

Bey to conduct an investigation     and submit a report by March 5, 2017.           As part of that

investigation, Bey interviewed three CIT leaders, Sgt. Sydney Jackson, Sgt. Lander Walley, and

Cpl. Brandon Wallace. In response to Bey's inquiry, all three officers provided the same, form



                                                 3
written statement which stated that strip searches are conducted in a restroom when space is

available, but that because the restrooms at BCF are too small for the safe conduct of a strip search,

CIT conducts strip searches in the dormitories.        No women or cameras are present during strip

searches of male inmates.

        On April 12, 2017, Bey issued a report recommending dismissal of the ARP as lacking

merit because Collins was not touched by staff, he was not strip searched in front of women, he

was not subjected to demoralizing or degrading conduct, and "at no time was Inmate Collins made

to feel uncomfortable."       Bey Report 1, Mot. Dismiss Ex. 2 at 14, ECF No. 19-4. In Bey's view,

"[ s]taff performed a job duty professionally and routinely as they always do when activated for

these interdictions."   Id.

        On May 8, 2017, Warden Campbell adopted Bey's recommendation and issued a response

to the ARP in which he stated that "[t]here is no proof that you were demoralized or degraded by

any staff member or members at any time during your strip search." Warden's Response 1, Mot.

Dismiss Ex. 2 at 12, ECF No. 19-4.

        Collins'   second ARP, No. BCF-0105-17,          was also assigned to Captain Bey for an

investigation, to be completed by April 2, 2017. In this ARP, Collins alleged that the strip searches

violated both the DCDs and the Prison Rape Elimination Act ("PREA"), 42 U.S.C.             SS   15601-

15609 (2012). Capt. Bey's report on this ARP, dated April 12, 2017, is almost identical to her

report on the first ARP in that it relies on the same form narrative provided by the CIT leaders and

reaches the same conclusions. Capt. Bey recommended that ARP No. BCF-0105-17 be dismissed

as repetitive of, and for the same reasons underlying the dismissal of, ARP No. BCF-0083-17.       On

May 8, 2017, Warden Campbell issued a response to ARP No. BCF-0105-17 that, with the




                                                   4
exception of an additional statement that Collins had not established a PREA violation, was

identical to his response dismissing ARP No. BCF-0083-l7.

        Collins did not appeal the dismissal of his ARPs to the Commissioner of Correction or to

the Inmate Grievance Office ("IGO").         Rather, on May 10,2017, two days after the dismissal of

his ARPs, Collins filed his Complaint in the present case. In his Complaint, Collins alleges that

the strip searches violated his rights under the First Amendment to the United States Constitution

to free exercise of religion and under the Eighth Amendment to be free from cruel and unusual

punishment.    He also asserts a claim under the Fifth Amendment that he was denied due process

oflaw based on Sgt. Vrolijk's failure to forward the ARPs to Warden Campbell and the Warden's

failure to respond to the ARPs in a timely manner.

                                             DISCUSSION

        In their Motion, Defendants seek dismissal or summary judgment in their favor because

(1) Collins failed to exhaust administrative remedies; (2) Warden Campbell is not liable because

vicarious liability is not available under   S   1983; (3) the strip searches and treatment of the ARPs

did not violate any constitutional rights; and (4) Defendants are entitled to qualified immunity. In

his Opposition, Collins asserts that exhaustion of administrative remedies is not required because

of the alleged sexual misconduct and constitutional violations, and he notes that he did not receive

the Warden's responses to his ARPs until July 2017. Collins also criticizes the investigations of

his ARPs based on the identical statements by the CIT leaders; notes Defendants' failure to address

the possibility that the strip searches occurred in front of homosexuals or sexual predators;

maintains that the CIT's strip searches violated the DCDs and PREA; and submits multiple

statements by other inmates who assert they were strip searched in a restroom, not in the open

dormitory area.



                                                      5
I.     Legal Standard

       To defeat a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the

complaint must allege enough facts to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).    A claim is plausible when the facts pleaded allow "the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged."             Id.   Legal

conclusions or conclusory statements do not suffice. Id. The Court must examine the complaint

as a whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268 (1994);

Lambeth v. Bd. of Comm 'rs of Davidson Cty., 407 F.3d 266, 268 (4th Cir. 2005).

       Here, Defendants have submitted exhibits with their Motion.           When a court considers

matters outside the pleadings, it must construe the motion as a motion for summary judgment.

Fed. R. Civ. P. 12(d). Before converting a motion to dismiss to one for summary judgment, courts

must give the nonmoving party "a reasonable opportunity to present all the material that is

pertinent to the motion." Id. "Reasonable opportunity" has two requirements:       (1) the nonmoving

party must have some notice that the court is treating the Rule 12(b)(6) motion as a motion for

summary judgment, and (2) the nonmoving party "must be afforded a reasonable opportunity for

discovery" to obtain information essential to oppose the motion. Gay v. Wall, 761 F.2d 175, 177

(4th Cir. 1985) (citation omitted). The first requirement is satisfied by the title of the Motion and

the Court's notice to Collins advising him of the need to respond to the Motion and the

requirements of Rule 56. To show that a reasonable opportunity for discovery has not been

afforded, the nonmoving party must file an affidavit or declaration under Rule 56(d), or otherwise

explain, why "for specified reasons, it cannot present facts essential to justify its opposition." Fed.

R. Civ. P. 56(d); see Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 245 (4th Cir.



                                                   6
2002). Where Collins had not filed a Rule 56(d) affidavit and instead has attached his own witness

statements and exhibits to his Opposition, the Court will construe the Motion as a Motion for

Summary Judgment.

        Under Federal Rule of Civil Procedure 56(a), the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The Court may rely only on facts supported in

the record, not simply assertions in the pleadings.   Bouchat v. BaIt. Ravens Football Club, Inc.,

346 F.3d 514, 522 (4th Cir. 2003). A fact is "material" ifit "might affect the outcome of the suit

under the governing law." Anderson, 477 U.S. at 248. A dispute of material fact is only "genuine"

if sufficient evidence favoring the nonmoving party exists for the trier of fact to return a verdict

for that party. Id. at 248-49.

II.     Exhaustion of Administrative Remedies

        Under the Prison Litigation Reform Act of 1995 ("PLRA"), Pub. L. No. 104-134            S   803,

110 Stat. 1321 (1996) (codified as amended at 42 U.S.C.     S   1997e(a)):

         No action shall be brought with respect to prison conditions under section 1983
         of this title, or any other Federal law, by a prisoner confined in any jail, prison,
         or other correctional facility until such administrative remedies as are available
         are exhausted.

42 U.S.C.   S   1997e(a) (2012).   A prisoner's failure to exhaust administrative remedies is an

affirmative defense, and defendants bear the burden of proving that the prisoner had available

remedies but failed to take advantage of them. Jones v. Bock, 549 U.S. 199,216 (2007); Moore v.

Bennette, 517 F.3d 717, 725 (4th Cir. 2008).       This exhaustion requirement serves a valuable


                                                  7
function by "allowing a prison to address complaints about the program it administers before being

subjected to suit, reducing litigation to the extent complaints are satisfactorily resolved, and

improving litigation that does occur by leading to the preparation of a useful record." Jones, 549

U.S. at 219. Inmates must exhaust administrative remedies before they bring any "suits about

prison life, whether they involve general circumstances or particular episodes, and whether they

allege excessive force or some other wrong." Porter v. Nussle, 534 U.S. 516, 532 (2002).

       In Maryland prisons, the Administrative Remedy Procedure generally is the administrative

process that must be exhausted. First, a prisoner must file an ARP with the warden of the prison

within 30 days of the incident or when the prisoner gains knowledge of the injury giving rise to

the complaint.    See Md. Code Regs. ("COMAR")         99   12.07.01.04-05.A.   (2017). Second, if the

ARP is denied, a prisoner must file an appeal with the Commissioner of Correction within 30 days.

COMAR     9   12.07.01.05.C.   If the warden does not respond to the initial ARP, an appeal to the

Commissioner of Correction may nevertheless be filed within 30 days of the due date for the

warden's response. COMAR 12.02.28.14(B)(5).           If the appeal is denied, the prisoner must appeal

within 30 days to the IGO. See Md. Code. Ann., Corr. Servs.          99   10-206, 10-210 (West 2002);

COMAR     99   12.07.01.03, 12.07.01.05.B.   Inmates may seek judicial review of the IGO's final

determinations in a Maryland Circuit Court. Md. Code Ann., Corr. Servs.         9   10-210.

       Exhaustion is mandatory and generally may not be excused unless the administrative

procedure is not available. See Ross v. Blake, 136 S. Ct. 1850, 1858 (2016)(stating that an inmate

"must exhaust available remedies, but need not exhaust unavailable ones"). "[A]n administrative

remedy is not considered to have been available if a prisoner, through no fault of his own, was

prevented from availing himself of it." Moore, 517 F.3d at 725. In Ross, the Court outlined three

circumstances when an administrative remedy is unavailable and an inmate's duty to exhaust



                                                  8
available remedies "does not come into play." Ross, 136 S. Ct. at 1859. First, "an administrative

procedure is unavailable when (despite what regulations or guidance materials may promise) it

operates as a simple dead end-with   officers unable or consistently unwilling to provide any relief

to aggrieved inmates." Id. Second, "an administrative scheme might be so opaque that it becomes,

practically speaking, incapable of use. In this situation, some mechanism exists to provide relief,

but no ordinary prisoner can discern or navigate it." !d. The third circumstance arises when

"prison administrators thwart inmates from taking advantage of a grievance process through

machination, misrepresentation, or intimidation."    Id. at 1860.

       There can be no dispute that although Collins filed ARPs that were later dismissed by

Warden Campbell, he did not appeal those determinations to the Commissioner of Correction or

to the IGO. Specifically, the Executive Director of the IGO has submitted a declaration stating

that Collins has never filed a grievance or appeal with the IGO. Collins thus has failed to exhaust

administrative remedies.

       Although Collins has asserted that Sgt. Vrolijk tried to convince him to withdraw his ARPs,

she told him that she had not forwarded them to the Warden because it would be a waste of time,

and the Warden did not respond to the ARPs in a timely manner, the record does not support a

conclusion that the ARP process was not "available" to Collins. Ross, 136 S. Ct. at 1858. Based

on Collins's account of his discussions with Sgt. Vrolijk, while she sought to explain why his

ARPs would fail and suggested that he withdraw them, there is no evidence that she threatened

him, misrepresented   facts, or intimidated him into abandoning his claims.        Rather, Collins

acknowledges that he refused to withdraw his ARPs.          Regardless of Collins's claim that Sgt.

Vrolijk stated that she had not forwarded the ARPs, the documentary evidence establishes that the

process was not dead end. Sgt. Vrolijk, in fact, assigned the ARPs to Capt. Bey for investigation,



                                                 9
Capt. Bey submitted reports to Warden Campbell, and Warden Campbell dismissed the ARPs on

May 8, 2017, before Collins filed his Complaint in this Court. There is no claim that the ARP

process was too opaque to be followed. Thus, the evidence establishes that the ARP process was

not "unavailable" to Collins such that exhaustion could be excused. See id. at 1860.

       Even if Collins believed, based on the statements by Sgt. Vrolijk and the lack of a timely

response from Warden Campbell, that Defendants had refused to process his ARP, he was not

prevented from filing an appeal.    Because Sgt. Vrolijk had given him receipts for each of his

ARPSs, he had received the case numbers assigned to the ARPs and thus had the information

needed file an appeal. See COMAR 12.02.28.14(B)(2).       As noted above, even in the absence ofa

timely response from the Warden, Collins could have filed an appeal to the Commissioner of

Correction 30 days after the response to the ARP was due. See COMAR 12.02.28.14(B)(5). Based

on his citations to the DCDs, Collins has shown the ability to access and understand prison rules

and regulations. Thus, any delay in the Warden filing a response, or Collins receiving the response,

does not excuse his failure to exhaust administrative remedies.

       Finally, the fact that Collins has asserted a claim under PREA does not provide a basis to

excuse exhaustion.   As an initial matter, the Court notes that PREA authorized grant money and

created a commission to study rape in prisons, but it did not create a private right of action for

inmates, so any substantive claim under PREA must be dismissed.        See Williams v. Dovey, No.

8:15-cv-1891, 2016 WL 810707 at *7 (D. Md. Mar. 2, 2016; DeLonta v. Clarke, No. 7:11-cv-

00483,2012 WL 4458648, at *3 (W.D. Va. Sept. 11,2012) aff'd sub nom, DeLonta v. Pruitt, 548

F. App'x 938 (4th Cir. 2013).    Regardless, Collins contends that because his claim implicates

PREA, he did not have to exhaust the ARP process. Under the Maryland Department of Public

Safety and Correctional Services ("DPSCS"), Executive Directive on the Administrative Remedy



                                                 10
Procedure, ARPs are not to be used "to resolve complaints of rape, sexual assault, sexual

harassment, sexual abuse, sexual misconduct, inmate on inmate sexual conduct, or other areas"

protected by standards established pursuant to PREA. Md. Div. Correction Exec. Directive No.

OPS.185.0002 ~ 3(C) ("ARP Directive") (Aug. 4, 2015), Opp'n Mot. Dismiss Ex. 2 at 80, ECF

No. 21-1; see also Md. Div. Correction Exec. Directive No. DPSCS.020.0026 ("PREA Directive")

(Aug. 19,2016), Opp'n Mot. Dismiss Ex. 2 at 72-74, ECF No. 21-1.

       Collins's complaint about strip searches, however, is not implicated by this provision.

There is no claim of rape, sexual assault, or sexual abuse, as Collins has not asserted that any CIT

or Green Team member touched Collins inappropriately during the strip searches; rather, Collins

was instructed to move himself into positions from which the visual cavity search could occur.

See PREA Directive,      DPSCS.020.0026      ~ 4(B)(3) (defining sexual abuse as consisting of

penetration, physical contact of a sexual nature, or other conduct not applicable here).    Under the

DPSCS PREA policy, sexual harassment is defined as including:

         (a) Repeated and unwelcome sexual advances, requests for sexual favors, or
         verbal comments, gestures, or actions of a derogatory or offensive sexual nature
         by one inmate directed toward another inmate; and

         (b) Repeated verbal comments or gestures of a sexual nature to an inmate by
         an employee, including demeaning references to gender, sexually suggestive or
         derogatory comments about body or clothing, or obscene language or gestures.

PREA Directive, DPSCS.020.0026 ~ 4(B)(4). Collins has alleged no such conduct. Where it is

not disputed that the CIT was conducting the searches as part of its prison duties, Collins also has

not alleged voyeurism or other sexual misconduct by the CIT or other prison personnel as defined

by the PREA policy.     See id. ~ 4(B)(5).    Thus, Collins's complaint against the prison's strip

searches, which alleges a highly intrusive search of a person rather than sexual abuse, is not subject




                                                  11
to this exception and thus needed to be pursued through the ARP process. Where Collins failed to

do so, the Court will grant the Motion based on the failure to exhaust administrative remedies.

        Accordingly, the Court need not address Defendants' remaining arguments.              The Court

notes, however, that BCF's apparent policy of conducting strip searches of inmates as part of

random searches of housing units does not appear to be consistent with DPSCS policy, which lists

authorized reasons for conducting a strip search that generally relate to the movement of the

inmate, such as into the facility or upon returning from a visitor meeting, or to grounds for

individualized suspicion, such as after an escape attempt or upon an alert by a drug canine, but

does not list random searches as an authorized grounds for a strip search. See Md. Div. Correction

Exec. Directive No. OPS.11O.0047       S 5(F)   (Apr. 15,2015), Opp'n Mot. Dismiss Ex. 2 at 43-44,

ECF No. 21-1. Although the United States Supreme Court has held that "(r]andom searches of

inmates, individually or collectively, and their cells and lockers are valid and necessary to ensure

the security of the institution and the safety of inmates and all others within its boundaries,"

Hudson v. Palmer, 468 U.S. 517, 529 (1984), and it has upheld strip searches of inmates after

meeting with a visitor, see Bell v. Wolfish, 441 U.S. 520, 560 (1979), it does not appear to have

decided whether random strip searches in public areas of a prison are constitutional.           Because

consideration of the constitutionality of a search in a prison "requires a balancing of the need for

the particular search against the invasion of personal rights that the search entails," courts "must

consider the scope of the particular intrusion, the manner in which it is conducted, the justification

for initiating it, and the place in which it is conducted," Bell, 441 U.S. at 559. Where Defendants

have not articulated the justification for the random strip search policy, the Court is not in a position

to conclude on this limited record whether the policy is constitutional.      Accordingly, the Court's

dismissal of this case for failure to exhaust administrative remedies will be without prejudice.



                                                   12
                                     CONCLUSION

      For the foregoing reasons, Defendants'    Motion to Dismiss or, in the Alternative, for

Summary Judgment    will be GRANTED.           The claims will be DISMISSED       WITHOUT

PREJUDICE. A separate Order shall issue.




Date: February 12,2019
                                                    THEODORE D. CHUAN
                                                    United States District Ju e




                                               13
